Order entered January 24, 2020




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-01263-CV

                                MARK JORDAN, Appellant

                                              V.

  JP BENT TREE, LP, JP ABERDEEN PARTNERS, LP, JP-2400 LAKESIDE, LP, RE
        CLOSING, LLC, AND JP-LAKESIDE JOINT VENTURE, Appellees

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-19-07168

                                          ORDER
       Before the Court is appellees’ January 21, 2020 unopposed motion for extension of time

to file their brief. We GRANT the motion and ORDER the brief be filed no later than February

28, 2020. Because this is an accelerated appeal, we caution that further extension requests will

be disfavored.


                                                     /s/   ROBERT D. BURNS, III
                                                           CHIEF JUSTICE